Plaintiffs filed a bill to foreclose a land contract entered into with defendant on account of defendant's default. They had decree. Sale of the premises was had. Defendant objected to the confirmation by the court of the report of the sale by the circuit court commissioner. It was not confirmed. Subsequently a new sale was had and reported by the commissioner to the circuit court. Defendant again objected to the confirmation *Page 80 
of the sale. The sale was confirmed by the court. Defendant appeals.
The notice of the second sale followed the terms of the decree. One Schroeder was present at the sale. No other bidders were attracted thereby. Schroeder bid $100 for lot No. 439. He made no other bid. It was the duty of the commissioner on the sale to realize from the sale of the property the largest amount possible. Schroeder made a bid of $100 for one lot. Counsel representing plaintiffs made a bid of $75,000 for all the property. This amount was greater than the sum of all of the bids for separate parcels. The property was struck off to plaintiffs. We think the sale was regular.
Decree of the trial court affirmed, with costs.
CLARK, C.J., and McDONALD, SHARPE, NORTH, FEAD, WIEST, and BUTZEL, JJ., concurred.